Citation Nr: 1039035	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  08-29 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to VA death benefits as the Veteran's surviving 
child.  


REPRESENTATION

Appellant represented by:	C.L. Zumaraga, Attorney


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran had active service in the Old Philippine Scouts of 
the U.S. Army from June 1934 to June 1940.  The Veteran died in 
July 1989.  The appellant is the Veteran's surviving son.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2007 decision of the Regional Office (RO) of the 
Department of Veterans Affairs (VA) Manila, the Republic of the 
Philippines.

This case was previously before the Board in January 2002 at 
which time the Board found the following:  1) the Veteran did not 
have wartime service in the U.S. Armed Forces during World War II 
which would qualify his survivors for VA death pension benefits; 
2) the Veteran's peacetime service did not cause or contribute to 
his death; and 3) accrued benefits were not payable in April 1998 
based upon evidence of record at that time. This decision became 
final.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Review of the claims file reveals a VA Form 21-22 dated in June 
2007 designating C.L. Zumaraga, Attorney as the Veteran's power 
of attorney and there is no indication that the power of attorney 
has been revoked.  However, it appears that the Mr. Zumaraga was 
not included in the Veteran's current appeal.  Specifically, Mr. 
Zumaraga was not sent a copy of the May 2008 statement of the 
case nor has Mr. Zumaraga completed a VA Form 646 or informal 
hearing presentation.  To afford the appellant due process, the 
claim must be remanded. 

Accordingly, the case is REMANDED for the following action:

Send Mr. Zumaraga a copy of the November 
2007 denial letter and May 2008 statement 
of the case and allow Mr. Zumaraga the 
opportunity to submit written argument 
regarding the appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


